DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/22 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 8-10, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coveley (WO9814916) in view of Finn (US 2015/0269472) and Yeap (US 20150269472)
Coveley teaches
1. A transaction card, comprising: a substrate comprising a front side, and a back side, wherein the front side and the back side are opposite sides of the substrate; 
a first contact pad (18) comprising a first set of contacts configured to enable communications in accordance with an Europay, Mastercard, and Visa (EMV) protocol, the first contact pad embedded on the front side of the substrate; a second contact pad (20) comprising a second set of contacts configured to enable communications between the transaction card and another device coupled via the first set of contacts, the antenna to physically couple circuitry with the second contact pad.
Coveley teaches non-contact type inherently with antenna; p4: 20-25; 
Coveley is silent to NFC and EMV protocols; Finn teaches EMV and NFC are well known; par. 20, 138; 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known teachings to enable the card in accordance with known protocols.
Coveley is silent to the antenna to physically couple circuitry with the second contact pad and to physically couple the first contact pad with the second contact pad.
Yeap discloses antenna 12 may physically couple circuitry with the second contact pad and to physically couple the one contact pad of module 3 with another sets of contacts of module 4 (Fig. 2, par. 31).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yeap to allow multiple modules communicating data externally via a single antenna. It would have also been obvious before the effective filing date of the claimed invention that module 4 of Yeap could comprise a contact pad similar to Coveley since Yeap merely mention modules 4 comprising electronic component(s) as example. 
With respect to 
“wherein the antenna comprises a first end to physically couple with each contact of the first set of contacts and the circuitry, and a second end to physically couple with each contact of the second set of contacts, wherein the antenna is configured to couple corresponding contacts of each of the first set of contacts and the second set of contacts”,
Yeap teaches that several electronic modules of various kinds may be placed on or inserted in the card (Yeap, see all Figs., par. 64, 67).  As seen in the figures, an antenna end is also configured to connect to the module 4 that is different than contact module 3. Yeap does not expressly mention the electronic module 4 can be another contact module like module 3.  However, based on Covely’s teachings that a card is known to have two contact pads, another contact module like Yeap’s module 3 be placed in Yeap’s card would have been an obvious expedient.
Furthermore, Yeap discloses that ends of antenna 12 is placed in connection zone 13, 14 to be coupled to the chip modules 3 and 4.  Yeap further disclose that 
The contacts 11 are linked electrically to an electronic chip 16 … and to bonding pads 17 produced for example by etching a conductive layer deposited on the rear face of the inlay 15. (par. 35)
As can be seen, the contacts 11 of the contact module 3 are electrically linked to the chip 16 and bonding pads 17 which are to be connected to the antenna 12 (Yeap, Figs. 1-3).  Thus, although not expressly stated, when the end of antenna 12 is coupled with one of the pads or one of contacts 11, it can be said that the antenna end is coupled to each of the bonding pads and each of the contacts since they are all linked to each other.  This is consistent with Fig. 2B of the current application, which shows one end of antenna being place on the chip 222.  On the other hand, it would have been also obvious that the antenna end could be made to physically bond/solder to each of the contacts as desirable since Fig. 2-3 of Yeap is very similar to Fig. 2C of the current application.
3.1, wherein the antenna is embedded within at least one of a plurality of layers of the substrate (Coveley, background, Yeap, Figs. 1, 9-12).  
4.1, wherein the substrate comprises a plurality of laminated layers, the front side is a first layer of the plurality of the laminated layers, and the back side is a second layer of the plurality of the laminated layers (Yeap, Figs. 1, 9-12).
8.1, wherein the first set of contacts is located on the front side of the substrate at a first location to couple with corresponding contact pads of a device (Coveley, p.4-5; Yeap, Figs. 1, 9-12).  
9.1, wherein the second set of contacts is located on the back side of the substrate at a second location to couple with corresponding contact pads of a device (Coveley, p.4-5; Yeap, Figs. 1, 9-12).  
10.1, wherein the circuitry is configured to process instructions to communicate with a device via the first contact pad or the second contact pad to perform transactions (Coveley, p.4-5).  
13.10, wherein the substrate comprises a plurality of laminated layers composed of plastic, metal, or a combination thereof (Yeap, Figs. 1, 9-12)  
14.10, wherein the antenna is located within the substrate, and at least a portion of the antenna is within a specified distance of an edge of the transaction card (Yeap, all Figs.).
Re claim 15, see discussion regarding claims above.
16. The contactless card of claim 15, comprising a substrate comprising a plurality of laminated layers, wherein the front side is a first layer, and the back side is a second layer (Yeap, Figs. 1, 9-12) 
17. The contactless card of claim 16, wherein the chip is located within a third layer of the plurality of laminated layers of the substrate (Yeap, Figs. 1, 9-12).  
18. The contactless card of claim 15, wherein the first contact pad and the second contact pad are configured to enable communications in accordance with an Europay, Mastercard, and Visa (EMV) protocol (Yeap, par. 35)  
20. The contactless card of claim 15, wherein the antenna is embedded within at least one of a plurality of layers of a substrate (see discussion regarding claims above.)
Claim(s) 5-7, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coveley (WO9814916)/ Finn (US 2015/0269472) /Yeap (US 20150269472) in view of Ziemkus ((US 2015/0294213)
Re claim 5.4, Coveley is silent to wherein the circuitry is in embedded in a third layer of the plurality of layers, and the antenna to couple the circuitry with the second contact through at least one layer of the plurality of layers 
Ziemkus teaches wherein the circuitry is in embedded in a third layer of the plurality of layers, and the antenna to couple the circuitry with the second contact through at least one layer of the plurality of layers (Ziemkus, Fig. 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ziemkus to enable the IC and antenna to be embedded and connected via layers
6.5, wherein the first layer, the second layer, and the third layer, are all different layers of the plurality of layers of the substrate (Ziemkus, Fig. 4).    
7.1, wherein the circuitry is located within a player of a plurality of laminated layers of the substrate beneath the first contact pad (Ziemkus, Fig. 4).  
11.10, wherein the circuitry to send one or more signals to the device via the second contact pad via the antenna (Ziemkus, par. 59).  
12.10, wherein the circuitry to detect the coupling between the second contact pad and the device via a signal received by the antenna physically coupled with the second contact pad (Ziemkus, par. 59: when the device makes contact with the contact pad, the antenna also recognizes the contact via pads C4 and C8; thus although not expressly stated, it would have been obvious that the IC may sense a signal via pads C4, C8 which is part of the antenna)
Remarks
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that
Yeap fails to teach or suggest the antenna coupling corresponding contacts of the first and second contact pad. Further, Yeap teaches that the first module and the second module are different modules and arguably do not have corresponding contact pads/contacts. For at least these reasons, the cited references fail to teach or suggest every element of the claimed subject matter. Consequently, the cited references, alone or in combination, fail to teach or suggest every element or feature of the claimed subject matter.
It is respectfully submitted that Yeap teaches that several electronic modules of various kinds may be placed on or inserted in the card (Yeap, see all Figs., par. 64, 67).  As seen in the figures, an antenna end is also configured to connect to the module 4 that is different than contact module 3. Yeap does not expressly mention the electronic module 4 can be another contact module like module 3.  However, based on Covely’s teachings that a card is known to have two contact pads, another contact module like Yeap’s module 3 be placed in Yeap’s card would have been an obvious expedient.
Furthermore, in Yeap, the contacts 11 of the contact module 3 are electrically linked to the chip 16 and bonding pads 17 which are to be connected to the antenna 12 (Yeap, Figs. 1-3).  Thus, although not expressly stated, when the end of antenna 12 is coupled with one of the pads or one of contacts 11, it can be said that the antenna end is coupled to each of the bonding pads and each of the contacts since they are all linked to each other.  This is consistent with Fig. 2B of the current application, which shows one end of antenna being place on the chip 222.  On the other hand, it would have been also obvious that the antenna end could be made to physically bond/solder to each of the contacts as desirable since Fig. 2-3 of Yeap is very similar to Fig. 2C of the current application.  
For these reasons, the previous rejection(s) is/are respectfully maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887